Citation Nr: 1108524	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  05-18 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for bilateral tinnitus. 

5.  Entitlement to service connection for an eye disorder.

6.  Entitlement to service connection for a cardiac disability.

7.  Entitlement to service connection for kidney cancer, to include as due to exposure to herbicides.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from December 2004 and October 2005 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for depression, hypertension, bilateral hearing loss, bilateral tinnitus, an eye condition, a cardiac condition, and kidney cancer, to include due to exposure to herbicides.  In January 2006, the Veteran testified before the Board via videoconference.  In March 2007, the Board remanded the claims for additional development.

The the issues of entitlement to service connection for diabetes, to include as due to exposure to herbicides, prostatitis, and bladder cancer, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection a cardiac condition and for an acquired psychiatric disability are REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's hypertension first manifested many years after his separation from service and is not related to his service or to any incident therein, including due to herbicide agents.

2.  The Veteran's kidney cancer first manifested many years after his separation from service and is not related to his service or to any incident therein, including due to herbicide agents.

3.  The Veteran's current bilateral hearing loss first manifested many years after service and is not related to his service or to any aspect thereof.

4.  The Veteran's current bilateral tinnitus first manifested many years after service and is not related to his service or to any aspect thereof.

5.  The Veteran does not have a current diagnosis of an eye disability.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the Veteran's active service and is not due to exposure to herbicides.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

2.  Kidney cancer was not incurred in or aggravated by the Veteran's active service and is not due to exposure to herbicides.  38 U.S.C.A. §§ 1110, 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

3.  Bilateral hearing loss was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.308, 3.309, 3.385 (2010).

4.  Bilateral tinnitus was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.308, 3.309, 3.385 (2010).

5.  The Veteran's claimed eye disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service connection for some disorders, including hypertension and organic diseases of the nervous system, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).
Hypertension

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90.  38 C.F.R. § 4.104, Note (1) (2010).

A veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2010).  The Veteran in this case had active service in Vietnam from October 1968 to October 1969.  Thus, the Veteran will be afforded the presumption of exposure to Agent Orange.

Only those diseases associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e) (2010) will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  Hypertension is not a disease that has been associated with exposure to herbicide agents.  38 C.F.R. §§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) (2010).  Accordingly, because the Veteran cannot prevail on the theory of herbicide presumption, the Board will instead adjudicate the claim on a direct basis.

Service medical records do not show a diagnosis of hypertension.  The March 1971 separation examination shows a blood pressure reading of 130/70, which does not meet the requirement of a diagnosis of hypertension for VA purposes.  Absent any complaints, diagnosis, or treatment for hypertension or high blood pressure in service, the Board finds that chronicity in service is not established in this case.  38 C.F.R. § 3.303(b) (2010).

As chronicity in service has not been established, a showing of continuity of symptoms after discharge is required to support the Veteran's claim for service connection for hypertension.  38 C.F.R. § 3.303(b) (2010).

Post-service treatment records show that a March 1984 private treatment record showed a negative history for hypertension.  February 2003 and May 2004 private treatment records show an ongoing diagnosis of hypertension. 

At his January 2006 hearing before the Board, the Veteran stated that his hypertension began around 1998.  

The first post-service evidence of treatment for hypertension is in February 2003, approximately 32 years after his separation from service.  In view of the lengthy period without treatment, the evidence is against a finding of a continuity of symptomatology, and that weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, because the evidence does not show that the Veteran was diagnosed with hypertension within one year after discharge from service, presumptive service connection is not warranted.

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Veteran. App. 141 (1992).  In this case, the Board finds that the evidence does not establish a medical nexus between military service and the Veteran's hypertension.  Thus, service connection for hypertension is not warranted.

The Veteran contends that his current hypertension is related to his active service.  However, as a layperson, the Veteran is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Veteran. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Veteran. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Veteran. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Veteran. App. 67 (1997).  The evidence does not include any competent medical opinion relating hypertension to the Veteran's service or to any incident of service, to include exposure to herbicides.

The weight of the medical evidence shows that the Veteran's hypertension began many years after service and was not caused by any incident of service, including exposure to herbicides.  Most notably, a March 1984 private treatment report shows not history of hypertension, which interrupts any claimed history of symptomatology and the Veteran has stated that hypertension began in approximately 1998.  As the preponderance of the evidence is against the claim for service connection, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Veteran. App. 49 (1990).

Kidney Cancer

The Veteran is afforded the presumption of exposure to Agent Orange.  However, only those diseases associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e) (2010) will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  The Veteran's kidney cancer, right ureter transitional cell carcinoma, is not a disease that has been associated with exposure to herbicide agents.  38 C.F.R. §§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) (2010).  Accordingly, because the Veteran cannot prevail on the theory of herbicide presumption, the Board will instead adjudicate the claim on a direct basis.

Service medical records are negative for diagnosis or treatment for any kidney or renal condition.  Accordingly, the Board finds that chronicity in service is not established in this case.  38 C.F.R. § 3.303(b) (2010).

As chronicity in service has not been established, a showing of continuity of symptoms after discharge is required to support the Veteran's claim for service connection for kidney cancer.  38 C.F.R. § 3.303(b) (2010).

Post-service treatment records show that in May 2004, the Veteran was diagnosed with transitional cell carcinoma of the kidney and ureter, and underwent a right nephrourecterctomy. 

The first post-service evidence of the Veteran's kidney cancer is in May 2004, approximately 33 years after his separation from service.  In view of the lengthy period without treatment, the evidence is against a finding of a continuity of symptomatology, and that weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Veteran. App. 141 (1992).  In this case, the Board finds that the evidence does not establish a medical nexus between military service and the Veteran's kidney cancer.  The evidence does not include any competent opinion relating kidney cancer to the Veteran's service or to any incident of service, to include exposure to herbicides.  Thus, service connection for kidney cancer, is not warranted.

The Veteran contends that his current kidney cancer is related to his active service.  However, as a layperson, the Veteran is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Veteran. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Veteran. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Veteran. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Veteran. App. 67 (1997).

The weight of the medical evidence indicates that the Veteran's kidney cancer began many years after service and was not caused by any incident of service, or to exposure to herbicides.  As the preponderance of the evidence is against the claim for service connection, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Veteran. App. 49 (1990).
Bilateral Hearing Loss and Tinnitus

Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; when the thresholds for at least three of those frequencies are 26 decibels; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The Veteran contends that he was exposed to acoustic trauma while in service.  Specifically, he contends that as an aircraft maintenance specialist, he was in close proximity to aircraft engines on a frequent basis and was not afforded ear protection.  

The Veteran's service medical records do not show clinical evidence of hearing loss at any time during active service.  The Veteran has not alleged that he participated in combat.  Furthermore, his service records do not show that he participated in combat.  As there is no evidence that the Veteran participated in combat, he may not be presumed to have been exposed to acoustic trauma in service.  38 U.S.C.A. § 1154(b) (West 2002).  However, the Veteran's occupational military specialty was as an aircraft maintenance specialist; therefore his exposure to noise in service is consistent with his circumstances in service.  However, even if the Veteran was exposed to acoustic trauma in service, a nexus between his current hearing loss and tinnitus and the in-service exposure to acoustic trauma must be shown.

Post-service private treatment records show that in August 1987, the Veteran complained of tinnitus in the left ear that had been longstanding.  At the time, he was also being treated for congestion of the middle ear.  A September 1987 letter from the Veteran's private physician stated that the Veteran had experienced tinnitus in his left ear for a few years.  A recent audiological examination had revealed high tone sensorineural hearing loss bilaterally, worse in the left ear.  His tinnitus had matched the same frequency at which he had maximum hearing loss.  The Veteran's past noise exposure included as an airline mechanic in service, and as a hunter post-service.  It was noted that the Veteran's hearing loss was greater in the left ear which was felt to be seen most often in right-handed hunters, such as the Veteran.  Examination of the ear revealed peripheral damage to the inner hair cells.  The physician suggested the use of a left ear hearing aid.   A February 2003 record shows ongoing ringing in his ears that was particularly loud at times.  There was also a pulse beat in the left ear which had been present for a long period of time.  

On September 2009 VA audiological examination, the Veteran reported a post-service history of occupational noise exposure in the way of automobile maintenance, as well as using lawnmowers, weed trimmers, and power tools.  He reported that he had first noticed his tinnitus about seven years earlier.  He stated that it was currently difficult to hear and distinguish words.  Physical examination revealed bilateral hearing loss that comported with VA requirements for consideration as a disability.  After reviewing the claims file, including the service medical records, the examiner concluded that it was less likely than not that the Veteran's bilateral hearing loss and tinnitus were related to his service.  With regard to hearing loss, the examiner explained that because the Veteran's separation examination demonstrated hearing within normal ranges, and absent evidence of hearing loss that would have manifested within one year of separation from service, the current hearing loss was most likely not related to his in-service noise exposure due to the amount of time between his separation from service and the first diagnosis.  With regard to his tinnitus, the examiner similarly explained that because the first post-service evidence of tinnitus was not until 1987, it was unlikely that his tinnitus had begun in service, because he had separated from service sixteen years prior to the date of reported onset.  

The first post-service evidence of the Veteran's hearing loss and bilateral tinnitus is in 1987, approximately 16 years after his separation from service.  In view of the lengthy period without treatment, the evidence is against a finding of continuity of symptomatology, and that weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Additionally, because of the length of time between the Veteran's service and the first record of diagnosis, the Veteran is not entitled to service connection for bilateral hearing loss and tinnitus on a presumptive basis.

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Veteran. App. 141 (1992).  In this case, the Board finds that the evidence does not establish a medical nexus between military service and the Veteran's bilateral hearing loss and tinnitus.  Thus, service connection for hearing loss and tinnitus is not warranted.  The evidence does not contain any competent opinion linking hearing loss or tinnitus to the Veteran's service.  The only competent opinion of record is against the Veteran's claim.

The Veteran contends that his current bilateral hearing loss and tinnitus are related to his active service.  However, as a layperson, the Veteran is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Veteran. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Veteran. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Veteran. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Veteran. App. 67 (1997).

The weight of the medical evidence indicates that the Veteran's bilateral hearing loss and tinnitus began many years after service and were not caused by any incident of service.  As the preponderance of the evidence is against the claims for service connection, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Veteran. App. 49 (1990).

Eye Disability

The Veteran's service medical records show that in January 1969, there was a possible sty in his left eye.  In October 1969, the Veteran had something in his eye, and his eye was washed out with sodium chloride.  He reported he felt better after the wash.  On March 1971 separation examination, the Veteran reported that his eyes became tired when he was reading.  

Post-service treatment records show that in September 2003, the Veteran underwent Lasik surgery to improve his eye sight.  

At his January 2006 hearing before the Board, the Veteran reported that prior to the surgery, he was almost blind in both eyes.  He stated that he had begun wearing glasses in 1985.  

The first requirement for any service connection claim is evidence of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent evidence of a current disability, service connection for an eye disorder must be denied.  The Board notes that refractive error of the eyes is not a disability for VA purposes.  Accordingly, a disorder which is not a disability for VA purposes cannot be service-connected, absent evidence of aggravation by superimposed disease or injury.  38 C.F.R. §§ 3.303(c), 4.9 (2010); Sabonis v. Brown, 6 Vet. App. 426 (1994); Monroe v. Brown, 4 Vet. App. 513 (1993); Carpenter v. Brown, 8 Vet. App. 240 (1995); VAOPGCPREC 67-90 (July 18, 1990), 55 Fed. Reg. 43253 (1990); VAOPGCPREC 82-90 (July 18, 1990), 56 Fed. Reg. 45711 (1990); VAOPGCPREC 11-99 (Sept. 2, 1999), 65 Fed. Reg. 6257 (2000).  In this case, the competent medical evidence of record does not show the presence of any eye disability, or that the Veteran's pre-surgery refractive error was aggravated by a superimposed injury.  Because no eye condition other than refractive error has been diagnosed in this case, and such error has since been corrected, the Board finds that service connection for an eye condition is not warranted.

The Veteran contends that his current eye condition is related to his active service.  However, as a layperson, the Veteran is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Veteran. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Veteran. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Veteran. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Veteran. App. 67 (1997).

The Board finds that the preponderance of the evidence is against the claim for service connection because the evidence does not show any competent diagnosis of a disability manifested by an eye condition.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the RO sent correspondence in May 2004 and April 2007; rating decisions in December 2004 and October 2005; and a statement of the case in May 2005 and August 2008.  These documents discussed specific evidence, the particular legal requirements applicable to the claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006), Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the October 2009 supplemental statement of the case.

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


ORDER

Service connection for hypertension is denied.

Service connection for kidney cancer is denied.

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.

Service connection for an eye condition is denied.


REMAND

Additional development is necessary prior to further disposition of the Veteran's claim for service connection for an acquired psychiatric disability and for a cardiac disability.

With regard to the Veteran's claim for service connection for an acquired psychiatric disability, during the appeal period, the Veteran submitted a claim for posttraumatic stress disorder (PTSD), stating that he suffered from flashbacks related to bombs that he was in close proximity to while in service.  Because the Veteran's claim has since expanded to include both PTSD and depression, and both claims include similar described symptomatology, the Board finds that further development is necessary regarding the Veteran's claim for an acquired psychiatric disability, to include depression and PTSD, and refers the expanded claim to the RO for development and readjudication.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  On remand, the RO should develop and adjudicate the claims for PTSD and depression as part of a single claim for service connection for an acquired psychiatric disability.

Furthermore, the criteria for entitlement to service connection have been revised during the pendency of this appeal.  VA recently amended its regulations governing service connection for PTSD by relaxing, in certain circumstances, the evidentiary standard for establishing in-service stressors.  75 Fed. Reg. 39843 (July 13, 2010).  The amendments, which took effect July 13, 2010, redesignated current paragraphs (f)(3) and (f)(4) of 38 C.F.R. § 3.304(f) as paragraphs (f)(4) and (f)(5), respectively, and added a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Therefore, the Board finds that an examination is needed to provide information relevant to the new criteria.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).

With regard to the Veteran's claim for service connection for a cardiac condition, service medical records show that on March 1971 separation examination, the Veteran reported that he had pain or pressure in his chest and a pounding heart.  An accompanying chest X-ray was normal.  Post-service treatment records show that in June 2005, the Veteran suffered from atrial fibrillation and was considered a good candidate for atrial fibrillation ablation.  An October 2005 record reflects that he experienced heart palpitation while watching television and in bed.  At his January 2006 hearing before the Board, the Veteran reported that he had experienced heart skips since about 1976, for which he was prescribed medication.  The Veteran has not yet been afforded a VA examination with respect to his claim.  Because the Veteran's service medical records show that he complained of pressure and tightness in his chest, and the Veteran has provided credible testimony that he suffered from heart skips and palpitations since at least the mid-1970's, and because the Veteran's post-service treatment records reflect a diagnosis of atrial fibrillation, it remains unclear to the Board whether the Veteran's cardiac disability had its onset in service or is otherwise related to his service.  Therefore a VA examination is necessary in order to fairly decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with a VA psychiatrist or psychologist to determine the nature and etiology of any current psychiatric disability.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  The examiner should consider any evidence of continuity of symptomatology of psychiatric problems since service offered by the Veteran.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The VA examiner's opinion should specifically address the following: 

a)  Diagnose all current psychiatric disabilities.

b)  Provide a full multi-axial diagnosis and specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to the Diagnostic and Statistic Manual of Mental Disorders, Fourth Edition (DSM- IV).

c)  If a diagnosis of PTSD is warranted, specify the specific claimed in-service stressor or stressors upon which that diagnosis is based.

d)  If a diagnosis of PTSD is warranted, state whether that diagnosis is related to the Veteran's fear of hostile military or terrorist activity.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

e)  Discuss whether it is at least as likely as not (50 percent or more probability) that any other currently diagnosed psychiatric disability was caused or aggravated by the Veteran's period of active service.

2.  Schedule the Veteran for a VA cardiac examination.  The examiner should specifically opine as to whether it is as likely as not (50 percent probability or greater) that any current cardiac disorder, including atrial fibrillation, is related to his period of active service, including his reports of tightness and pain in his chest on separation examination.  In doing so, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  The examiner should provide the rationale, with citation to relevant medical findings, for the opinions provided.

3.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


